Title: To James Madison from William Tatham, 14 June 1814
From: Tatham, William
To: Madison, James


        
          Sir,
          14th. June 1814. After dinner.
        
        The case called Charles Gobert’s is so very extraordinary that it cannot possibly be “neuteral!” Two years ago, I told you “I would be the last man to desert the President of the U. States;[”] and, if any yet live who really

know me, they will testify that the word of my conscience, and the obligation of my legal responsibility, have been synonymous in my intentions through life; and that my promises are punctually executed where ever divine interposition has left me to enjoy the controul of my actions.
        Conscious that an extraordinary series of perigrinations have enabled me to know the country & people through which, & whom, his destination lies (in all probability), I will start at five minutes notice, if you require it; to intercept him who may possibly design to intercept you!
        I do not hesitate to risque an opinion, that if Charles Gobert is not deeply in your confidence he is in that of the Enemy; and, unless he out runs me, if you say so in Cabinet Council, I will bring him from St. Augustine to the tribunal he is bound to answer in Washington. These are no times to be too ceremonious with the man we esteem, or him we are bound to obey. With high respect & consideration, I have the honor to be, sincerely, Sir Yr. H. Servt
        
          Wm Tatham.
        
      